Citation Nr: 0801272	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-34 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee instability.

2.  Entitlement to a rating in excess of 10 percent for right 
knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In May 2005, the veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  In August 2005, the 
Board remanded these matters to the RO for additional 
development.  The appeal has been returned to the Board for 
further appellate consideration. 


FINDINGS OF FACT

1.  Right knee degenerative joint disease is manifested by 
pain, crepitus, flexion limited at most to 105 degrees due to 
pain, extension on one occasion to -5, with no flare-ups, no 
ankylosis, and normal strength.

2.  The veteran's right knee instability is no more than 
mild.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5261, 5262 (2007).

2.  The schedular criteria for a rating in excess of 10 
percent for right knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, Vet. App. No. 05-2424 (November 19, 2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  

Initially, a 1993 rating decision granted service connection 
and assigned a 10 percent rating for residuals of partial 
meniscectomy, right knee, with degenerative joint disease 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259, from 
September 1992.  A January 1999 rating decision assigned a 
separate 10 percent rating, using Diagnostic Code 5010, for 
degenerative joint disease of the right knee, effective from 
April 30, 1998, and continued the 10 percent rating under 
Diagnostic Code 5259 for residuals of partial meniscectomy of 
the right knee.  The veteran appealed the June 2002 rating 
decision that continued the 10 percent rating under 
Diagnostic Code 5010 for degenerative joint disease of the 
right knee.  The RO, in a July 2003 rating decision, added a 
separate 10 percent rating, effective from June 9, 2003, for 
right knee instability using Diagnostic Code 5257, and added 
this issue to the statement of the case (SOC), which the 
veteran then appealed.  

Disability of the knee and leg is rated using 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  The veteran has 
appealed only the 10 percent evaluation under Diagnostic Code 
5257 and the 10 percent evaluation under Diagnostic Code 
5010.  The 10 percent rating in effect under Diagnostic Code 
5259 for symptomatic removal of semilunar cartilage is the 
maximum rating available using that diagnostic code and is 
not a part of the current appeal.

Several of the diagnostic codes for disability of the knee 
and leg are not applicable in this case.  The veteran does 
not have ankylosis of the knee (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).  The Board will 
discuss the remaining diagnostic codes below.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

Arthritis due to trauma, Diagnostic Code 5010, is rated using 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc)  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a zero percent evaluation for flexion to 60 degrees, 
a 10 percent evaluation for flexion to 45 degrees, a 20 
percent evaluation for flexion to 30 degrees, and a 30 
percent evaluation for flexion to 15 degrees.  Diagnostic 
Code 5261, limitation of extension of the leg, provides a 
zero percent evaluation for extension to 5 degrees, a 10 
percent evaluation for extension to 10 degrees, a 20 percent 
evaluation for extension to 15 degrees, a 30 percent 
evaluation for extension to 20 degrees, a 40 percent 
evaluation for extension to 30 degrees, and a 50 percent 
evaluation for extension is to 45 degrees.  The normal range 
of knee motion is 140 degrees of flexion and zero degrees of 
extension.  38 C.F.R. § 4.71, Plate II.  

As the right knee is currently assigned a 10 percent rating 
using Diagnostic Code 5010, a higher rating would require 
flexion limited to 30 degrees or less, or extension limited 
to 15 degrees or greater.  None of the records of examination 
or treatment documents limitation of flexion or extension 
approximating the required degree.  On VA examination in May 
2002, the right knee exhibited full range of motion, and a 
June 2002 VA treatment record describes the range of motion 
as within normal limits.  A December 2002 treatment note from 
Dr. Ciliberto describes the right knee as flexible through 
130 degrees, and the same range of motion was recorded on VA 
examination in June 2003.  On VA examination in November 
2003, right knee range of motion measured using a goniometer 
was recorded from 0 to 114 degrees.  On VA examination in 
March 2006, range of motion of the right knee on flexion 
(active motion) was 0 to 115 degrees with no pain, and 
passive motion was from 0 to 130 degrees with pain that began 
and ended at 120 degrees.  Additional loss of motion on 
repetitive use was noted as 105 to 115 degrees, mostly due to 
weakness.  Extension was 0 to -5 degrees, with no pain and no 
additional loss of motion on repetitive use.   

The Board has also considered the VA General Counsel opinion 
that allows for the assignment of separate ratings based upon 
limited flexion and limited extension of the leg, VAOPGCPREC 
9-2004.  The evidence, however, does not support either a 
higher, or a separate compensable rating, based on either 
limitation of flexion or extension.   

In addition, the Board has considered whether the veteran's 
right knee disability picture more nearly approximates the 
next higher rating of 20 percent based on limitation of 
flexion or extension, when considering additional functional 
limitation due to factors such as pain and weakness.  These 
factors are reflected in the 10 percent rating assigned under 
DC 5003, to include any functional impairment as a result of 
such pain and weakness.  Moreover, the March 2006 examination 
report indicated that the veteran could stand up for 3 to 8 
hours, with rest periods and his brace, and could walk 1 to 3 
miles.  Range of motion studies show that noncompensable 
ratings are assignable based on flexion which ranged from 105 
to 130 degrees and extension of -5 degrees in the March 2006 
examination report, with the preponderance of the evidence 
showing extension of 0 degrees.  The Board also notes that 
the veteran performed all range of motion testing, even with 
pain.  Although the veteran's pain must be considered in 
evaluating his service-connected disability, the Schedule 
does not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  After considering the 
effects of the pain on movement, stiffness, weakness, 
incoordination, and fatigability, as described in the records 
of examination and treatment, the Board concludes that the 
objective evidence does not show that the disabling effects 
of these factors causes additional functional limitation to 
such extent as to more nearly approximate the criteria for 
assignment of a higher rating under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regards to the veteran's claim for a higher rating for 
right knee instability, the Board notes that a July 2003 
rating decision granted a separate 10 percent disability 
rating pursuant to DC 5257 based on findings in a June 2003 
VA examination report of 1+ medial and lateral instability.  
For a rating higher than 10 percent, the veteran would have 
to exhibit lateral instability that is moderate (for a 20 
percent rating), or severe (for a 30 percent rating).  See 38 
C.F.R. § 4.71a, DC 5257 (2007).  


The Board notes that, in a November 2003 letter, the veteran 
reported that his knee gave away about two or three times a 
week while walking, and that he testified in May 2005 that, 
even while wearing a knee brace, he has had to catch himself 
from falling and has even fallen at his job.  Nonetheless, 
the objective medical findings do not support a conclusion 
that the veteran has moderate instability of the knee.  The 
May 2002 VA examination report notes no abnormality to varus 
or valgus stress and that no drawer or McMurray sign could be 
elicited. A September 2003 VA emergency room record notes 
mild medial instability of the right knee.  Although the 
veteran reported "giving way" at the VA examination in 
November 2003, the presence of instability was not noted on 
examination.  The March 2006 VA examiner noted instability of 
the medial/lateral ligament in neutral position, described as 
laxity in valgus, and in 30 degrees flexion, described as 
mild laxity in valgus.  None of these findings more nearly 
approximates moderate instability.  Consequently, the Board 
concludes that a higher rating is not supported under 
Diagnostic Code 5257.   

Finally, consideration has also been given to a higher rating 
should be assigned on an extra-schedular basis under 
38 C.F.R.  § 3.321(b)(1) (2007).  The evidence of record does 
not document that this case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the normal schedular rating criteria.  The veteran reported 
in November 2003 letter that his right knee was worse and 
that he was not able to do things he could do three years 
earlier, i.e., stepping up onto a ladder, that his knees hurt 
constantly trying to get up his stairs, and that his 
disabilities prevent him from performing all the duties of 
his job, so he is forced to go home without pay.  The March 
2006 examiner commented that the veteran's right knee 
condition had significant effects on his general occupation, 
as he stands most of his shift, which causes weakness to the 
right knee and the feeling that it will give way.  The 
examiner noted that he is assigned different duties as an 
accommodation, but that if he cannot perform at all due to 
pain and pressure on his knees, he has to leave; so he loses 
pay and is reprimanded.  It is not shown, however, that this 
occurs with such frequency as to equate to marked 
interference with employment so as to preclude application of 
the regular schedular criteria.  In the absence of an 
exceptional or unusual disability picture, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
November 2001, December 2004, September 2005, and in March 
2006.  In these letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claim, and 
of information and evidence necessary to substantiate his 
claims for higher disability ratings.  The letters asked him 
to submit certain information, and informed him of VA's 
responsibility to obtain evidence to substantiate his claims.  
The letters also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
and authorization for VA to request such records not 
previously obtained.  In addition, the December 2004 and 
September 2005 letters asked him to send to VA any 
information in his possession pertaining to his claims.  The 
veteran was given notice in May 2006 of the disability rating 
and effective date elements pursuant to Dingess, supra.   In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied.
 
The Board notes that the veteran was not requested to submit 
all evidence in his possession pertinent to his claim and he 
did not receive notice of the disability and effective date 
elements pursuant to Dingess, supra until after the June 2002 
and July 2003 decisions on appeal, thus the Board finds that 
a timing error has occurred.
 
Pursuant to Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), any error in section 5103(a) notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  A notice error requires reversal unless VA can 
show the error did not affect the essential fairness of the 
adjudication.  Id.  To overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, notice was provided to the veteran in the 
December 2004 and September 2005 letters to submit all 
pertinent evidence in his possession, and in March 2006 
concerning the elements required by Dingess, supra.  
Thereafter, the veteran and his representative were given 
ample opportunity to respond and the claim was fully 
developed prior to readjudication (as reflected in the May 
2006 SSOC) and certification of the claim.  Under these 
circumstances, the Board finds the veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially cured 
the error in the timing of notice".  See Pelegrini, 18 Vet. 
App. at 122- 24, and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Hence, the Board concludes that any defect in the timing of 
the notice constitutes harmless error.  See generally, Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records, and private medical records have been associated 
with the claims file.  The veteran was afforded appropriate 
examinations in connection with his claims; reports of which 
are associated with the claims file.  In addition, moreover, 
neither the veteran nor his representative has identified any 
existing pertinent records that need to be obtained, despite 
being requested to do so by VA in September 2005.  While it 
is the responsibility of VA to obtain sufficient evidence to 
render an informed decision in a case, the Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

A rating in excess of 10 percent for right knee instability 
is denied.

A rating in excess of 10 percent for right knee degenerative 
joint disease is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


